Exhibit 99.2 SG Blocks, Inc. INTRODUCTION TO PRO FORMA CONDENSED COMBINED FINANICAL STATEMENTS (Unaudited) The following unaudited pro forma condensed combined financial statements give effect to the proposed merger between SG Blocks, Inc. (“SG Blocks”) and CDSI Holdings Inc. (“CDSI”) and certain other transactions between SG Blocks and CDSI as provided for in the Merger Agreement and Plan of Reorganization Agreement dated July 27, 2011. On July 27, 2011, SG Blocks and CDSI signed a Merger Agreement and Plan of Reorganization whereby at the closing 100% of the shares of SG Blocks will be cancelled and extinguished and converted into 36,050,764 shares of CDSI. As a result of the transaction, the former owners of SG Blocks will become the controlling stockholders of CDSI. Accordingly, the merger of SG Blocks and CDSI is a reverse merger that will be accounted for as a recapitalization of SG Blocks. Upon completion of the merger, CDSI will change its name to SG Blocks, Inc.The unaudited pro forma information is presented for illustration purposes only in accordance with the assumptions set forth below and in the notes to the pro forma condensed combined financial statements. The unaudited pro forma condensed combined balance sheet as of September 30, 2011 combines the balance sheets of SG Blocks and CDSI and gives pro forma effect to: (i) the reverse merger between SG Blocks and CDSI in which SG Blocks is deemed to be the acquiring entity for accounting purposes, (ii) 408,750 shares of CDSI common stock issued to Ladenburg, Thalmann & Co., and (iii) certain other transactions completed at the time of the merger as if SG Blocks and CDSI completed such transactions as of September 30, 2011. The unaudited pro forma condensed combined statements of operations for the year ended December 31, 2010 and nine months ended September 30, 2011 combine the statement of operations of SG Blocks and CDSI for each of those periods and give pro forma effect to these transactions as if they were completed on January 1, 2010 and January 1, 2011, respectively. The unaudited pro forma balance sheet and statements of operations should be read in conjunction with the separate historical financial statements of SG Blocks appearing elsewhere herein, and the historical financial statements of CDSI, as filed with the Securities and Exchange Commission and issued in Form 10-K for the year ended December 31, 2010. These pro forma condensed combined financial statements may not be indicative of what would have occurred if the reverse acquisition had actually occurred on the indicated dates and they should not be relied upon as an indication of future results of operations. Substance of the transaction At the closing of the merger, the Company will: o In connection with the merger the registrant will issue 36,050,764 shares of CDSI common stock with a par value of $0.01 to the shareholders of SG Blocks in exchange for all outstanding shares of SG Blocks common stock. o In connection with the merger the registrant will issue 408,750 shares of CDSI common stock to Ladenburg Thalmann & Co., Inc., for merger related consulting fees. The value of these shares was based on valuation models developed by the Company. o Upon consummation of the merger, all outstanding SG Blocks warrants will be cancelled and substituted with warrants of similar tenor to purchase an aggregate 1,145,509 shares of CDSI common stock. o As a result of the merger, the current holders of common stock of CDSI will own an aggregate of 8% of CDSI common stock on a fully diluted basis, the stockholders and warrant holders of SG Blocks will beneficially own an aggregate of 91% of the common stock of CDSI on a fully diluted bases and Ladenburg Thalmann & Co,, Inc will own an aggregate of 1% of the common stock of CDSI on a fully diluted basis (not including warrants to purchase shares of SG Blocks stock it will receive in the merger as a result of it currently holding warrants to purchase shares of SG Blocks common stock). The accumulated deficit of CDSI will be eliminated to reflect the legal capitalization of the combined entity upon the completion of the merger. Proforma Balance Sheet September 30, 2011 Note: CDSI Holdings, Inc. (1) SG Blocks, Inc. Proforma Adj. - Debit Proforma Adj. - Credit Proforma As Adjusted (Unaudited) Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments - Accounts receivable, net - Costs and estimated earnings in excess of billings - - - on uncompleted contracts - - - Inventory - Prepaid expenses and other current assets - Total current assets - - Equipment, net Totals $ $ $
